             Case 2:21-cv-00286-GMN-NJK Document 37 Filed 03/25/21 Page 1 of 4




 1   John P. Aldrich, Esq.
     Nevada Bar No. 6877
 2   Catherine Hernandez, Esq.
     Nevada Bar No. 8410
 3   ALDRICH LAW FIRM, LTD.
     7866 West Sahara Avenue
 4   Las Vegas, NV 89117
     Telephone: (702) 853-5490
 5   Facsimile: (702) 227-1975
     Attorneys for Plaintiff
 6
                             UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8
       MEDARC, LLC, as Collection Agent for          CASE NO.: 2:21-cv-00286-GMN-NJK
 9     Jeffrey H. Mims, Trustee of the Liquidating
       Trust of Revolution Monitoring, LLC,
10     Revolution Monitoring Management, LLC, and
       Revolution Neuromonitoring, LLC,               STIPULATION AND ORDER TO
11                                                   EXTEND DEADLINE TO RESPOND
                           Plaintiff,                TO MOTION TO DISMISS [ECF NO.
12                                                        7] (SECOND REQUEST)
       vs.
13
       UMR, INC. SUCCESSOR TO
14     COMMONWEALTH ADMINISTRATORS,
       LLC, a Wisconsin limited liability company;
15     WPS, a Wisconsin corporation; CARE
       IMPROVEMENT PLUS GROUP
16     MANAGEMENT, LLC, a Texas limited
       liability company; TRIWEST HEALTHCARE
17     ALLIANCE CORP., an Arizona corporation;
       CULINARY HEALTH FUND
18     ADMINISTRATIVE SERVICES, LLC, a
       Nevada limited liability company; BOON-
19     CHAPMAN BENEFIT ADMINISTRATORS,
       INC., a Texas corporation; HEALTH PLAN OF
20     NEVADA INC., a Nevada corporation;
       SIERRA HEALTH AND LIFE INSURANCE
21     COMPANY, INC., a Nevada corporation;
       TEACHERS HEALTH TRUST, a Nevada
22     corporation; TELLIGEN INC, an Iowa
       corporation; LAS VEGAS METROPOLITAN
23     POLICE DEPARTMENT HEALTH AND
       WELFARE TRUST, a Nevada corporation;
24



                                                1
              Case 2:21-cv-00286-GMN-NJK Document 37 Filed 03/25/21 Page 2 of 4




 1         SOUTHWEST SERVICE
           ADMINISTRATORS INC, a Tennessee
 2         corporation; LOOMIS BENEFITS, INC., a
           Nevada corporation; DOES 1-10, inclusive; and
 3         ROE CORPORATIONS 1-10, inclusive,

 4                              Defendants.

 5

 6             IT IS HEREBY STIPULATED AND AGREED BY AND BETWEEN Plaintiff

 7   MEDARC, LLC, as Collection Agent for Jeffrey H. Mims, Trustee of the Liquidating Trust of

 8   Revolution Monitoring, LLC, Revolution Monitoring Management, LLC, and Revolution

 9   Neuromonitoring, LLC (“Plaintiff”) and Defendants UMR, Inc., CARE Improvement Plus Group

10   Management, LLC, HealthPlan of Nevada Inc., and Sierra Health and Life Insurance Company,

11   Inc. (collectively “Defendants”) (collectively “the Parties”), by and through their undersigned

12   counsel, to extend the deadline for Plaintiff to respond to Defendants’ Motion to Dismiss

13   (“Motion”) (ECF No. 7) by an additional seven (7) days from March 26, 2021 to April 2, 2021.

14   The Motion was filed on February 26, 2021. This is the second stipulation for an extension of time

15   to respond to the Motion. This request is not intended to cause delay or prejudice any party.

16             NOW, THEREFORE, IT IS STIPULATED AND AGREED by and between the Parties

17   that the time for Plaintiff to respond to Defendants’ Motion to Dismiss is extended to April 2, 2021.

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24



                                                      2
          Case 2:21-cv-00286-GMN-NJK Document 37 Filed 03/25/21 Page 3 of 4




 1   Dated this 25th day of March, 2021.              Dated this 25th day of March, 2021.

 2   ALDRICH LAW FIRM, LTD.                           FIGARI & DAVENPORT, LLP

 3   /s/ John P. Aldrich                              /s/ Amber D. Reece
     John P. Aldrich, Esq.                            Andrew G. Jubinsky (admitted pro hac vice)
 4   Nevada Bar No. 6877                              Texas Bar No. 11043000
     Catherine Hernandez, Esq.                        Don Colleluori (admitted pro hac vice)
 5   Nevada Bar No. 8410                              Texas Bar No. 4581950
     7866 West Sahara Avenue                          Amber D. Reece (admitted pro hac vice)
 6   Las Vegas, NV 89117                              Texas Bar No. 24079892
     Telephone: (702) 853-5490                        901 Main Street, Suite 3400
 7   Facsimile: (702) 227-1975                        Dallas, TX 75202
     Attorneys for Plaintiff                          (214) 939-2000
 8
                                                      Ryan T. Gormley
 9                                                    Nevada Bar No. 13494
                                                      WEINBERG, WHEELER, HUDGINS, GUNN
10                                                    & DIAL, LLC
                                                      6385 South Rainbow Blvd., Suite 400
11                                                    Las Vegas, NV 89118
                                                      (702) 938-3838
12
                                                      Attorneys for Defendants UMR, Inc., Successor
13                                                    to Commonwealth Administrators, LLC; CARE
                                                      Improvement Plus Group Management, LLC;
14                                                    HealthPlan of Nevada Inc.; and Sierra Health
                                                      and Life Insurance Company, Inc.
15

16                                             ORDER

17

18                                         IT IS SO ORDERED.

19                                                    25 day of March, 2021.
                                           Dated this ____

20

21                                         ___________________________
                                           Gloria M. Navarro, District Judge
22                                         UNITED STATES DISTRICT COURT

23

24



                                                  3
           Case 2:21-cv-00286-GMN-NJK Document 37 Filed 03/25/21 Page 4 of 4




 1   Respectfully submitted by:

 2   ALDRICH LAW FIRM, LTD.

 3   /s/ John P. Aldrich
     John P. Aldrich, Esq.
 4   Nevada Bar No. 6877
     Catherine Hernandez, Esq.
 5   Nevada Bar No. 8410
     7866 West Sahara Avenue
 6   Las Vegas, Nevada 89117
     Attorneys for Plaintiff
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                           4
